MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Feb 08 2019, 9:08 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Don R. Hostetler                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Frances Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          February 8, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of K.S., Minor                               18A-JT-2100
Child, and her Mother, J.H.                               Appeal from the Marion Superior
J. H.,                                                    Court
                                                          The Honorable Marilyn Moores,
Appellant-Respondent,
                                                          Judge
         v.                                               The Honorable Scott Stowers,
                                                          Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 49D09-1712-JT-1313
Appellee-Petitioner,

And

Child Advocates, Inc.,



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019                    Page 1 of 15
      Appellee-Guardian Ad Litem.




      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, J.H. (Mother), appeals from the trial court’s Order

      terminating her parental rights to her minor child, K.S. (Child).


[2]   We affirm.


                                                    ISSUE
[3]   Mother presents three issues on appeal which we consolidate and restate as:

      Whether the trial court’s findings and conclusions supporting its Order

      terminating her parental rights to Child were clearly erroneous.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 2 of 15
                         FACTS AND PROCEDURAL HISTORY
[4]   Child was born to Mother and T.S. (Father) 1 in August 2015. On December

      16, 2016, the Department of Child Services (DCS) filed a petition alleging that

      Child was a child in need of services (CHINS) due to Mother failing to provide

      Child with a safe, stable living environment, Mother leaving Child for extended

      periods of time, Mother failing to provide Child with basic care and necessities,

      and Mother failing to ensure the Child received appropriate medical care.

      Child was removed and placed in foster care, where she resided throughout the

      instant proceedings. On March 1, 2017, after Mother waived fact-finding and

      Father admitted the allegations of the CHINS petition, Child was found to be a

      CHINS. Mother was ordered to participate in home-based case management,

      substance abuse assessment and recommended treatment, and random drug

      screens. The trial court ordered that parenting time would be fully supervised

      outside of Mother’s home.


[5]   Mother’s supervised parenting time was problematic in that she was often using

      her cell phone, did not always bring appropriate food, and did not always come

      prepared with materials to change Child’s diaper. In addition, Mother tested

      positive for marijuana on multiple occasions. On June 28, 2017, pursuant to a

      DCS recommendation, the trial court suspended Mother’s parenting time. The

      trial court made clear to Mother that her parenting time would be restored if she




      1
          Father’s parental rights were terminated in the same proceedings. Father is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019                    Page 3 of 15
      engaged in services and demonstrated sobriety by submitting clean drug

      screens.


[6]   In July 2017, Mother completed a substance abuse assessment which revealed

      that she used marijuana on a daily basis as a coping mechanism for stress. The

      assessment resulted in a recommendation that she be treated for substance

      abuse and mental health issues, including major depressive disorder and

      ADHD. Treatment recommendations included attendance at two group

      therapy sessions per week and one individual therapy session per week.

      Treatment goals were sobriety, medication management, and the acquisition of

      coping skills. Mother initially attended group therapy but eventually ceased

      attending after three months. Mother never attended individual therapy.

      Mother’s longest period of sobriety was three weeks. Mother tested positive for

      marijuana throughout the CHINS proceedings, and on two occasions she tested

      positive for amphetamine and methamphetamine use. During the pendency of

      the CHINS case, Mother gave birth to a second child, and Mother tested

      positive for marijuana at the time. 2 Mother did not successfully complete any

      substance abuse or mental health treatment.


[7]   The goals of Mother’s home-based case management were to improve housing

      stability, transportation issues, and parenting skills. Mother had a total of seven

      referrals for home-based case management due to non-compliance and lack of




      2
          This child has also been removed from Mother’s care but is not subject to the instant appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019                    Page 4 of 15
      engagement. During the CHINS proceedings, Mother moved in with a cousin

      who was a substance abuser and who had other children in the home. For fear

      that DCS would remove the cousin’s children, Mother refused to allow her case

      manager to provide services in the home. Mother also refused to provide DCS

      with the cousin’s address or name. Mother was sporadically employed, staying

      at jobs one or two months at a time. Mother requested help improving her

      parenting skills and was referred to a homemaker parenting aide. Mother

      completed only three of the ten lessons available to her through the parenting

      aide service.


[8]   On December 15, 2017, the State filed a petition seeking to terminate Mother’s

      parental rights to Child (TPR). On May 22, 2018, the trial court held the first of

      two hearings on the TPR. Mother admitted at the hearing that she was not

      engaging in services, was not employed, had continued to use marijuana and

      methamphetamine throughout the course of the proceedings, and was still

      living with her cousin at an unknown location. Mother acknowledged that

      parenting time had never been re-established due to her failure to engage in

      services and that she had not taken advantage of the services offered to her, and

      that as a result, she and Child had had no contact since June 2017.


[9]   The family case manager, Paris Barnett (FCM Barnett), who was with the case

      since its inception, testified that Mother told her on many occasions that her

      marijuana use was not a “big deal.” (Transcript Vol. II, p. 105). She had also

      heard Mother make statements that made her doubt Mother’s claims that her

      positive methamphetamine screens were false positives. In addition, FCM

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 5 of 15
       Barnett had always texted Mother with up-to-date access and dial-in codes for

       her drug screens so those were available to her up to the TPR hearing. Mother

       had not submitted a drug screen since February 2018.


[10]   Mother did not meet her treatment goals for home-based case management,

       despite DCS having been granted special permission by the trial court to allow

       Mother to essentially dictate the terms of her treatment in order to facilitate her

       compliance. When Mother had expressed difficulty with scheduling her

       services due to employment, FCM Barnett found Mother providers who

       worked nights and weekends. FCM Barnett had encouraged providers to keep

       Mother’s case open even when she had not complied so that she could have

       additional opportunities to complete services. Despite all these efforts,

       Mother’s engagement did not improve. It was FCM Barnett’s opinion that

       Mother’s relationship with Child posed a continuing threat to Child and that

       termination was in Child’s best interests due to Mother continuing to live with a

       substance abuser, Mother’s lack of stable income, and her failure to participate

       in services.


[11]   A second TPR hearing was held on July 17, 2018. Mother did not attend this

       hearing, and no explanation was provided for her absence. FCM Barnett

       testified that she had attempted to arrange a drug screen for Mother after the

       first TPR hearing, but Mother did not come to the appointment. Mother was

       provided new access codes and dial-up information to submit drug screens, but

       she had submitted none. Mother had been asked to schedule a family and child

       team meeting, but despite many efforts on FCM Barnett’s part to arrange it,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 6 of 15
       Mother had not complied. Mother continued to live with her cousin at an

       undisclosed location.


[12]   Child’s guardian ad litem, Joyce Box (GAL Box), testified that Child was

       thriving in her placement in foster care. Child was well-bonded with her foster

       family, who was planning to adopt her. Child had no special needs apart from

       occupational therapy which her foster family was facilitating. It was GAL

       Box’s opinion that termination of Mother’s rights was in Child’s best interests

       because Mother had not successfully completed services, Mother had not had

       parenting time with Child since June 2017, and because of Child’s success in

       her pre-adoptive placement.


[13]   On August 7, 2018, the trial court entered its Order terminating Mother’s

       parental rights to Child. The trial court made the following relevant findings

       and conclusions:


               34. [Child] has been placed in [f]oster [c]are for fifteen months.
               She is thriving and doing well. She is bonded with her foster
               parents and this is a pre-adoptive placement.


               35. There is a reasonable probability that the conditions that
               resulted in [Child’s] removal and continued placement outside of
               the home will not be remedied by [Mother]. [Mother has] had
               nearly two years to put forth an effort and [has] not done so.
               [Mother has] continued to struggle with addiction to illicit
               substances and maintaining stability . . . [Mother] is residing with
               a cousin who is a drug user.


               36. Continuation of the parent-child relationship poses a threat
               to [Child’s] well-being in that it would serve as a barrier for her
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 7 of 15
               obtaining permanency through an adoption when [Mother is]
               unable to provide permanency and parent. [Mother has not] seen
               [Child] in over a year.


               37. Termination of the parent-child relationship is in [Child’s]
               best interests. Termination would allow her to be adopted into a
               stable and permanent home where her needs will be safely met.


               ***


               39. [GAL Box] agrees with the permanency plan of adoption as
               being in [Child’s] best interests.


[14]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[15]   Mother contends that DCS did not prove its case for termination with clear and

       convincing evidence and that, therefore, the trial court’s Order was clearly

       erroneous.

                                              I. Standard of Review

[16]   It is well-settled that when reviewing the evidence supporting the termination of

       parental rights we neither reweigh the evidence nor determine the credibility of

       witnesses. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). In addition, we consider

       only the evidence that supports the judgment and the reasonable inferences to

       be drawn from that evidence. Id. “We confine our review to two steps:

       whether the evidence clearly and convincingly supports the findings, and then

       whether the findings clearly and convincingly support the judgment.” Id. We

       must give due regard to the trial court’s opportunity to judge the credibility of
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 8 of 15
       witnesses firsthand, and we do not set aside the trial court’s findings or

       judgment unless it is clearly erroneous. Id.


                                      II. Termination of Mother’s Rights

[17]   “[O]ne of the most valued relationships in our culture” is that between a parent

       and his or her child. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009), reh’g denied.

       Indeed, “[a] parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Id.

       (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). Accordingly, the

       Fourteenth Amendment to the United States Constitution safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, parental interests are not absolute; rather, termination of parental

       rights is appropriate when parents are unable or unwilling to meet their parental

       responsibilities. In re A.B., 887 N.E.2d 158, 164 (Ind. Ct. App. 2008).


[18]   Termination of parental rights is an extreme sanction that is intended as a “last

       resort” and is available only when all other reasonable efforts have failed. In re

       C.A., 15 N.E.3d 85, 91 (Ind. Ct. App. 2014). As such, before a termination of

       parental rights is merited, the State is required to prove a host of facts by clear

       and convincing evidence, the most relevant for our purposes being that there is

       a reasonable probability that the conditions which resulted in the child’s

       removal or continued placement outside the home will not be remedied by the

       parents, there is a reasonable probability that the continuation of the parent-

       child relationship poses a threat to the well-being of the child, and that



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 9 of 15
       termination is in the best interests of the child. Ind. Code §§ 31-35-2-

       4(b)(2)(B)(i)-(ii), (C); 31-37-14-2.


                                         A. Failure to Remedy Conditions

[19]   When reviewing a trial court’s determination that the conditions that resulted in

       the child’s removal or placement outside the home will not be remedied, we

       engage in a two-step analysis. E.M., 4 N.E.3d at 642-43. First, we must

       identify the conditions that led to removal or placement; second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. When engaging in the second step of this analysis, a trial

       court must judge a parent’s fitness as of the time of the TPR proceeding, taking

       into account evidence of changed conditions, and balancing any recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. This delicate

       balance is entrusted to the trial court, and a trial court acts within its discretion

       when it weighs a parent’s prior history more heavily than efforts made only

       shortly before termination. Id. “Requiring trial courts to give due regard to

       changed conditions does not preclude them from finding that parents’ past

       behavior is the best predictor of their future behavior.” Id. When determining

       whether there has been a failure to remedy conditions, a court may consider not

       only the basis for a child’s initial removal, but also any reasons for a child’s

       continued placement away from the parent. In re D.K., 968 N.E.2d 792, 798

       (Ind. Ct. App. 2012).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 10 of 15
[20]   Here, the conditions that resulted in Child’s removal were Mother’s inability to

       provide a safe and stable living environment, Mother leaving Child for

       extended periods of time, Mother failing to provide Child with basic care and

       necessities, and Mother failing to ensure the Child received appropriate medical

       care. Child’s continued placement outside the home was also due to Mother’s

       drug use. Mother was referred to a number of services to address these

       conditions, including home-based case management, substance abuse

       assessments and treatments, and drug screens. Mother failed to complete any

       of those services and admittedly failed to take advantage of the opportunities

       provided to her over the eighteen months of the CHINS and TPR proceedings,

       even after her parenting time with Child was rescinded. At the time of the TPR

       hearings, Mother was still living with her substance-abusing cousin at a location

       she would not share with DCS, she was still unemployed, and she had not

       submitted any drug screens since February 2018 after testing positive for illicit

       substances throughout the proceedings. In light of this evidence of a lack of

       change in Mother’s circumstances and her habitual patterns of conduct, we

       conclude that the trial court acted within its discretion when it concluded that

       Mother continued to struggle with addiction and maintaining stability. See

       E.M., 4 N.E.3d at 643.


[21]   Mother maintains that DCS failed to prove its case because she refrained from

       drug use for three weeks, “completed about 60 percent of group therapy

       treatment,” and made “40 percent progress in group therapy treatment.”

       (Appellant’s Br. p. 15). However, her mental health therapist testified that


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 11 of 15
       Mother completed sixty percent of her group therapy in December 2017, not

       over all, and her forty percent progress rate applied only to the three months of

       group therapy she actually attended. Mother also presents the same argument

       she made at trial, namely that she had difficulty making her service

       appointments because of her employment. However, this argument was

       undercut by evidence that FCM Barnett accommodated her needs by finding

       service providers who worked nights and weekends to facilitate her

       engagement. Ultimately, these arguments are unavailing because they are

       essentially an invitation for us to consider evidence that does not support the

       trial court’s Order, in contravention to our standard of review. See id. at 642.


[22]   Mother also contends that her expressed willingness at the first TPR hearing to

       participate in services, her act of contacting DCS service providers in the week

       preceding the first TPR hearing, and her stated desire to change employment

       illustrate that DCS did not meet its burden of proof. However, the trial court

       was not obligated to credit Mother’s late-breaking efforts. See In re K.T.K., 989

       N.E.2d 1225, 1234 (Ind. 2013) (holding that a trial court may “disregard the

       efforts . . . made only shortly before termination and to weigh more heavily [a

       parent’s] history of conduct prior to those efforts.”). Mother also challenges the

       chain of custody of the samples she provided for her drug screens. However,

       Mother did not object to the admission of any of the drugs screen results at trial,

       and thus she waived any chain of custody argument. See Lahr v. State, 640

       N.E.2d 756, 761 (Ind. Ct. App. 1994) (holding that a failure to object on chain

       of custody grounds at trial results in waiver of the issue for appeal), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 12 of 15
       We see no error, let alone clear error, in the trial court’s findings or conclusions

       that there was a reasonable probability that the conditions resulting in removal

       or continued placement would not be remedied. 3 See E.M., 4 N.E.3d at 642.


                                                 B. Child’s Best Interests

[23]   Mother also challenges the trial court’s conclusion that termination of her

       parental rights was in Child’s best interests. Our supreme court has recently

       recognized that one of the most difficult aspects of a termination of parental

       rights determination is the issue of whether the termination is in the child’s best

       interests. Id. at 647 (noting that the question “necessarily places the children’s

       interest in preserving the family into conflict with their need for permanency”).

       The trial court’s determination that termination was in the child’s best interests

       requires it to look at the totality of the evidence of a particular case. In re D.D.,

       804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans. denied. “In doing so, the trial

       court must subordinate the interests of the parents to those of the children

       involved.” Id. We have held that a recommendation by the case manager and

       the CASA to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.



       3
         Having concluded that there was a reasonable probability that the conditions meriting removal or
       continued placement would not be remedied, we decline to address Mother’s argument regarding the trial
       court’s conclusion that her continued relationship with Child posed a threat to Child. See In re A.P., 882
       N.E.2d 799, 807 (Ind. Ct. App. 2008) (noting that the termination statute is written in the disjunctive and
       declining to address Father’s argument regarding his continued threat to the child where the evidence
       supported trial court’s conclusion that the conditions meriting removal had not been remedied).



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019                 Page 13 of 15
       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1158-59 (Ind. Ct. App.

       2013), trans. denied.


[24]   Here, Mother exhibited either an unwillingness or an inability to provide Child

       with a safe, secure home free from substance abuse. After Mother’s parenting

       time was suspended in June 2017, Mother was given a clear directive that, in

       order to resume supervised parenting time, she must engage in services and

       submit clean drug screens. Mother was not successful in either of those

       directives, despite the extra efforts of DCS and its service providers to

       accommodate her needs. It is particularly troubling that, despite a court order

       directing her to do so, Mother refused to divulge where and with whom she was

       living out of fear that DCS would remove children already present in the home

       because of drug use occurring there. By the time of the second TPR hearing,

       Mother had not had any contact with Child since June 2017. Child was doing

       well in her pre-adoptive placement, was well-bonded with her foster family, and

       was having all her needs met. In addition, FCM Barnett and GAL Box both

       opined that it was in Child’s best interests that Mother’s parental rights be

       terminated.


[25]   Mother contends that the trial court’s conclusion that termination was in

       Child’s best interests was legally deficient because the trial court merely

       concluded that Child “would purportedly be better off in an adopted home”

       and that termination was based solely on the opinions of FCM Barnett and

       GAL Fox that termination was in Child’s best interests. (Appellant’s Br. p. 18).

       However, the trial court made many findings that supported its ‘best interests’

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 14 of 15
       conclusion, including that Mother did not have stable employment or housing

       and was residing with drug users (Finding #24), she had not successfully

       addressed her substance abuse and had not submitted drug screen since

       February 2018 (Findings #7-15, 20, 25, 27), Mother had not completed her

       other services (Findings #16-19, 26, 28), GAL Box agreed that adoption was in

       Child’s best interests (Finding #39), and that Child was thriving in her pre-

       adoptive home (Finding #34). As such, the trial court’s determination was also

       supported by findings regarding Mother’s deficiencies that impacted her

       parenting and was not simply a conclusion that Child would be better off in the

       adoptive home, nor was it a rubber stamping of the opinions of FCM Barnett

       and GAL Fox. Given the totality of the evidence, we cannot conclude that the

       trial court’s conclusion that termination of Mother’s parental rights was in

       Child’s best interest was clearly erroneous. See id.; E.M., 4 N.E.3d at 642.


                                             CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court’s conclusions that there

       was a reasonable probability that the conditions meriting removal or continued

       placement would not be remedied and that termination was in Child’s best

       interests were not clearly erroneous.


[27]   Affirmed.


[28]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2100 | February 8, 2019   Page 15 of 15